Citation Nr: 1756991	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  The propriety of a reduction of the disability rating for low back strain with degenerative disc disease (DDD) of the lumbar spine from 20 percent to 10 percent, effective May 1, 2010.  

2.  The propriety of the reduction of the disability rating for right sciatic nerve neuropathy from 20 percent to noncompensable, effective May 1, 2010.  

3  Entitlement to an increased rating for low back strain with DDD, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable rating for right sciatic nerve neuropathy.   


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision which reduced from 20 percent to 10 percent the evaluation for low back strain and reduced from 20 percent to noncompensable the evaluation for right sciatic nerve neuropathy, both effective May 1, 2010.  

By rating decision of September 2011, service connection for bilateral knee disorder was denied.  In October 2011, the Veteran disagreed with the denial.  In May 2013, the appeal for the left knee disorder was withdrawn by the Veteran in a signed statement.  A December 2013 rating decision granted service connection for a right knee disability, effective April 25, 2011.  These matters are no longer on appeal.  

The Veteran and his spouse testified at Decision Review Officer hearing in May 2013 and a Travel Board hearing in March 2016 before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are of record and associated with the claims file.  

The issues of entitlement to increased ratings for low back strain with DDD of the lumbar spine and right sciatic nerve neuropathy being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  At the time of the reduction in evaluation of the Veteran's low back strain with DDD of the lumbar spine from 20 percent to 10 percent, there was a showing of improvement in disability, evidenced by improved range of motion, including forward flexion.  

2.  At the time of the reduction in evaluation for right sciatic nerve neuropathy from 20 percent to noncompensable, there was no clinical evidence of right sciatic nerve neuropathy.  


CONCLUSIONS OF LAW

1.  The reduction in evaluation of low back strain with DDD of the lumbar spine from 20 percent to 10 percent disabling, effective May 1, 2010, was proper.  38 U.S.C. § 1154 (a), 1155, 5107(b) (2012); 38 C.F.R. § 3.105, 3.344(c), 4.7, 4.71a, Diagnostic Codes (DCs) 5237, 5242 (2017).  

2.  The reduction in evaluation of right sciatic nerve neuropathy from 20 percent to noncompensable, effective May 1, 2010, was proper.  38 U.S.C. § 1154 (a), 1155, 5107(b) (2012); 38 C.F.R. § 3.105, 3.344(c), 4.7, 4.71a, DCs 5243, 8520 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  
38 U.S.C. § 5103, 5103A (2012); 38 C.F.R. 3.159, 3.326(a) (2017).  

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements.  38 C.F.R. 3.105(e) (2017).  Thus, the notice provisions of 38 C.F.R. 3.159 do not apply to this matter.  

The provisions of 38 C.F.R.§ 3.105(e) set forth procedural requirements for reductions in disability compensation ratings.  When a rating reduction is proposed, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. 3.105(e).  

In this case, the requirements under 38 C.F.R. 3.105(e) for reduction of the schedular disability rating from 20 to 10 percent for low back strain with DDD of the lumbar spine and reduction from 20 percent to noncompensable for right sciatic nerve neuropathy were properly carried out by the RO.  The RO proposed the rating reductions in a rating decision of October 2009.  The Veteran was notified thereof in a letter of that month and he was provided a copy of the rating decision which provided a detailed explanation of the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his ratings should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing if he so desired.  In the same month, the Veteran stated that he desired a predetermination hearing.  In January 2010, the predetermination hearing was scheduled for February 2010.  He did not report.  The RO took final action to reduce the disability ratings in a February 2010 rating decision.  The RO informed the Veteran of this decision by letter of that same month.  The reductions were not made effective prior to 60 days from the notification of the denials.  The notice and procedural protections of 38 C.F.R. § 3.105(e) were clearly met.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  

Further, the Veteran was provided an opportunity to set forth his contentions at a May 2013 RO hearing and March 2016 Travel Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Propriety of Reduction of 20 percent to 10 percent for low back strain and from 20 percent to noncompensable for right sciatic nerve neuropathy

When reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  As already noted, the Veteran received proper notice under 38 C.F.R. § 3.105(e).  

Where a rating has been in effect for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Kitchens v. Brown, 7 Vet. App. 320 (1995).  

Where, however, a rating has been in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not for application, and reexaminations disclosing improvement in the disability will warrant reduction in rating.  38 C.F.R. 38 C.F.R. § 3.334(c).  If such improvement is shown, to warrant reduction it must also be determined that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993) (citing 38 C.F.R. § 4.10).  

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio because the action is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999), see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

The Board notes that the 20 percent rating for low back strain and the 20 percent rating for right sciatic nerve neuropathy were not in effect for five or more years.  The low back strain was rated 20 percent disabling, effective December 2006.  The 20 percent rating for right sciatic nerve neuropathy was, effective August 2005.  Both disability rating reductions became effective May 1, 2010, and the 20 percent ratings were in effect for less than 5 years.  Consequently, the provisions of 38 C.F.R. § 3.344(a) or (b) are not for application.  

Analysis

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5237 (2017).  

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).  

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.
§ 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In a November 2005 rating decision, the 10 percent rating was increased to 20 percent for right sciatic nerve neuropathy, effective August 2005.  In an April 2007, rating decision, the RO increased the 10 percent rating for low back strain with DDD to 20 percent disabling, effective December 2006.   

The Veteran filed a claim for an increased rating in July 2009 for both low back strain with DDD and right sciatic nerve neuropathy.  

The Veteran was afforded a VA examination in August 2009.  He complained of right sciatic nerve neuropathy associated with low back strain.  He had no history of numbness or paresthesias of the leg or foot weakness.  In the right lower back, the Veteran complained all of the time of pulling to sharp pain, moderate to severe.  The examination showed pain in the upper right leg with numbness.  Range of motion showed flexion of 75 degrees, extension of 20 degrees, left lateral flexion, right lateral flexion, and right lateral rotation, all showing 30 degrees.  Left lateral rotation indicated 15 degrees.  An MRI of September 2005 indicated DDD at L4-5 and L5-S1 with minimal narrowing of inferior right neural foramen at L4-5.  There was no foot drop seen on examination with good strength.  The MRI of the lumbosacral spine did not show support of the diagnosis of sciatica nerve radiculopathy.  There was no numbness of the leg found on the neurological examination.  

The 20 percent rating for the Veteran's low back strain with DDD and the 20 percent rating right sciatic nerve neuropathy had been in effect for less than five years at the time of the May 2010 reduction.  Therefore, 38 C.F.R. § 3.344(a) does not apply.  Rather, it is 38 C.F.R. § 3.344(c) that applies.  Under this regulation, so long as there is evidence of improvement likely to continue under the ordinary conditions of life and work at the time of a rating reduction, then the reduction is proper.  There is no requirement of more than one examination.  

The findings from the August 2009 VA examination show improvement in the Veteran's conditions from the time he was granted the 20 percent rating in August 2005 for right sciatic nerve neuropathy and 20 percent in December 2006 for low back strain.  In this regard, the Veteran was not shown by neurological examination to support a diagnosis of sciatica nerve radiculopathy.  There was no foot drop seen on examination and the examination showed good strength.  There was no numbness shown on the neurological examination.  As for low back strain with DDD, the examination was able to flex 75 degrees on VA examination in August 2009, whereas he was able to flex to 60 degrees effortlessly on VA examination of November 2005.   

Moreover, there is evidence to suggest that such improvement applied to the ordinary conditions of life and work.  Specifically, VA treatment records show complaints of chronic low back pain.  They also show the Veteran used a cane.  However, there is no evidence of range of motion findings to warrant a rating in excess of 10 percent for low back strain with DDD.  Additionally, the most recent VA examination was not indicative of right sciatic nerve neuropathy.  

Accordingly, the preponderance of the evidence established improvement, and the reduction in evaluation of the Veteran's low back strain with DDD from 20 percent to 10 percent and right sciatic nerve neuropathy from 20 percent to noncompensable was, therefore, proper.  


ORDER

The reduction in evaluation of low back strain with DDD from 20 percent to 10 percent, and the reduction in evaluation of right sciatic nerve neuropathy from 20 percent to noncompensable was proper; and restoration of the 20 percent rating for low back strain with DDD and restoration of the 20 percent rating for right sciatic nerve neuropathy, both effective May 1, 2010, is denied.  


REMAND

Although the Board sincerely regrets the additional delay of the adjudication of the increased rating issues, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Veteran contends, in essence, that his service-connected low back strain with DDD and service-connected right sciatic nerve neuropathy are more severe than currently rated.  

During his March 2016 Travel Board hearing, the Veteran testified that he had undergone surgery in recent months, to no avail.  His back had not gotten better.  He also stated that his right left was numb and painful with spasms and tingling.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his low back strain and right sciatic nerve neuropathy, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, with regard to the claim for an increased rating for service-connected low back strain, the most recent VA examination report of record is dated in August 2009.  Review of this VA examination shows that it does not include any range of motion testing for pain on passive motion.  Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that the examination should determine the current nature and severity of his lumbar spine disability in accordance with Correia.  

Finally, the Veteran's right sciatic nerve neuropathy should be examined to determine its severity.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.158 and § 3.655 (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any medical treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the Veteran should be afforded an appropriate VA examination to determine the current severity of his low back strain with DDD.  The claims folder must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  All indicated studies, to include x-ray studies, range of motion studies, passive, active, weight-bearing and non-weight-bearing, should be conducted, and the examiner should review the results of any testing prior to completing the report.   

The examination report should include a detailed account of all symptomatology found to be present.  The examiner should address functional loss during flare-ups or following repeated use and the disabling effect of pain during flare-ups.  The examiner should consider all VA and any private examinations or opinions performed in connection with the low back strain with DDD.  

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.  

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.  

3.  The examiner should also undergo an appropriate VA examination to determine the current severity of his right sciatic nerve neuropathy.  All indicated studies (nerve conduction studies) should be performed.  The examiner should indicate if the Veteran has sciatic nerve involvement, and if so, whether it is mild, moderate, moderately severe or severe.  

The examiner should provide a complete rationale for the opinions/conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's increased rating claims based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


